Exhibit 10(l)

MATERIAL SCIENCES CORPORATION

FY 201_ LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
between Material Sciences Corporation, a Delaware corporation (the “Company”),
and                      (“Employee”), pursuant to the MATERIAL SCIENCES
CORPORATION 2012 Incentive Compensation Plan (the “Plan”), to document an award
made as of                     , 201     (“Grant Date”). All capitalized terms
used, but otherwise not defined herein, have the meanings set forth in the Plan.

 

  1. Option Grant. Subject to the terms and conditions set forth in the Plan,
the FY 201_ LTIP and this Agreement, the Company hereby grants to the Employee
the right to purchase (the “Option”) from the Company                     
shares (the “Option Shares”) of the Company’s common stock, $.02 par value (the
“Common Stock”) at an exercise price per share (the “Option Price”) equal to
$             (which is the closing price of a share of the Common Stock on the
NASDAQ Stock Market (“NASDAQ”) as of the trading day immediately preceding the
Grant Date, rounded up to the next highest Twenty-Five Cent ($0.25) amount), to
be exercisable at the times and on the terms and subject to the conditions set
forth herein. The Option shall be null and void unless the Employee executes
this Agreement and returns it to the Secretary of the Company at its office in
Elk Grove Village, Illinois, within thirty (30) days of receipt by the Employee.
The Option will expire on the seventh anniversary of the Grant Date (the “Final
Expiration Date”), unless terminated earlier as provided under Sections 3 or 4.
The Option is not intended to be an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) and
shall be interpreted and construed in accordance with that intention.

 

  2. Vesting and Exercise. The Option shall be exercisable only to the extent
vested in accordance with this Section 2.

 

  a) The Option shall become vested as to one hundred percent (100%) of the
Option Shares on the third anniversary of the Grant Date, provided that Employee
remains continuously in Employment by the Company through such date.

 

  b) Notwithstanding Section 2(a) hereof, but subject to the provisions of this
Section 2(b) hereof, the Option shall become vested in one hundred percent
(100%) of the Option Shares on the date of Employee’s death or Disability or
upon a Change in Control. Death, Disability, and Change in Control are the only
events that accelerate the vesting of the Option granted under this Agreement.

 

  c) Notwithstanding Section 2(a) hereof, but subject to the provisions of this
Section 2(b) hereof, the Option shall become vested for Retirement and
Termination of Employment without Cause as follows:

 

  i) Option shall become vested as to a number of Option Shares (rounded to the
whole nearest share) equal to the product of (A) the total number of Option
Shares, multiplied by (B) a fraction, (y) the numerator equals the number of
whole or partial calendar months which have elapsed from the Grant Date, and
(z) the denominator of which is 36.



--------------------------------------------------------------------------------

  d) Any portion of the Option that is not, or shall not have become, vested as
of the termination of Employee’s Employment by the Company, shall be forfeited
to the Company effective on the termination date of Employee’s Employment by the
Company. Any portion of the Option that is or shall have become vested as of the
termination of Employee’s Employment by the Company, shall be exercisable in
accordance with the applicable terms of this Agreement.

 

  e) Subject to the foregoing, the Option shall be exercisable, and Employee
shall have the right to purchase the Option Shares, from time to time and in
whole or in part, only if Employee is in Employment by the Company on the
exercise date, except as provided under Section 3 or Section 4, as applicable.

 

  f) Eligibility for this FY 201_ LTIP is based on the employee being actively
employed on the day the grant is granted.

 

  3. Termination of Employment. Subject to this Section 3, the Option shall
expire and permanently terminate upon, and shall not be exercisable or exercised
after, Employee’s Termination of Employment for any reason other than a
cessation of employment due to death or Disability. Upon a Termination of
Employment described in this Section 3, except as specifically set forth in
Section 4, Employee may exercise the Option, to the extent vested, until the
earlier to occur of (a) the ninetieth (90th) day after the effective date of the
Termination of Employment or (b) the Final Expiration Date; provided, however
that no portion of the Option may be exercised in the event of or after
Executive’s dismissal for Cause.

 

  4. Death, Disability, or Retirement. If Employee (a) dies while in Employment
by the Company, (b) incurs a Disability while in Employment by the Company, or
(c) terminates his employment as a result of Retirement, the Option, to the
extent vested, may be exercised until the earlier to occur of (i) the third
(3rd) anniversary of Employee’s death, Disability, or Retirement, as applicable,
and (ii) the Final Expiration Date.

 

  5. Method of Exercise and Payment. Subject to the limitations herein set
forth, Employee or Employee’s beneficiary, if applicable, may exercise the
Option by delivery of written notice to the Secretary of the Company in Elk
Grove Village, Illinois, specifying the number of Option Shares to be purchased
and payment of the Option Price, as described below; provided, however, that no
fractional shares may be purchased hereunder at any time. Payment of the Option
Price shall be made (a) in cash or by check, bank draft or money order to the
order of Material Sciences Corporation (collectively, “cash”), (b) at the
discretion of Employee and with the consent of the Committee, in shares of
Common Stock (valued as of the date of the notice of exercise) with a total
value equal to or less than the aggregate Option Price, plus cash in the amount,
if any, by which the aggregate Option Price exceeds the value of such shares of
Common Stock or (c) at the discretion of the Committee, by delivery of a
properly executed exercise notice together with such other documentation as the
Committee and a qualified broker, if applicable, shall require to effect an
exercise of the Option, and delivery to the Company of the proceeds required to
pay the exercise price; provided, however, that this method of payment shall not
be available to an “Executive Officer” (as defined in Rule 3b-7 of the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto) if it would constitute a loan by the Company to the Employee.

 

-2-



--------------------------------------------------------------------------------

  6. Tax Withholding. As a condition precedent to the exercise of the Option,
Employee shall, if requested by the Company, pay to the Company, in addition to
the aggregate Option Price, such amount of cash as the Company may be required,
under applicable federal, state or local law or regulations, to withhold and pay
over as income or other withholding taxes.

 

  7. Delivery of Option Shares. Upon the exercise of the Option in whole or in
part, the Company shall deliver a certificate or certificates representing the
number of shares of Common Stock purchased against full payment therefore in the
manner set forth in Section 5 hereof, and the Company shall pay all original
issue or transfer taxes and all other fees and expenses incident to such
delivery except as otherwise provided in Section 6 hereof.

 

  8. Transferability. None of the Option, this Agreement or any rights under
this Agreement may be transferred other than by will or the laws of descent and
distribution, and during Employee’s lifetime the Option shall be exercisable
only by Employee or his or her legal representative. Any other transfer or any
attempted assignment, pledge or hypothecation, whether or not by operation of
law, shall be void and shall nullify the Option. The Option shall not be subject
to execution, attachment or other process, and no person or entity shall be
entitled to exercise any rights of Employee under this Agreement or possess any
rights under this Agreement by virtue of any attempted execution, attachment or
other process. Notwithstanding the foregoing, the Option may be transferred by
law or pursuant to the laws of descent and distribution or by domestic relations
order.

 

  9. Adjustments. Upon the occurrence of any of the following events, the Option
shall be adjusted as follows:

 

  a) In case the number of outstanding shares of Common Stock shall be increased
by stock split, stock dividend, or other relevant change in the capitalization
of the Company (which shall not include the sale by the Company of shares of
Common Stock or securities convertible into shares of Common Stock), the number
of Option Shares which may thereafter be purchased under the Option shall be
proportionately increased and the Option Price shall be proportionately
decreased.

 

  b) In case the number of outstanding shares of Common Stock shall be decreased
by reverse stock split, combination of shares, recapitalization or other
relevant change in the capitalization of the Company (which shall not include
the purchase or retirement by the Company of shares of Common Stock or
securities convertible into such shares of Common Stock), the number of Option
Shares which may thereafter be purchased hereunder shall be proportionately
decreased and the Option Price shall be proportionately increased.

 

-3-



--------------------------------------------------------------------------------

  10. Registration. The Option and this Agreement is subject to the condition
that if at any time the Committee shall determine, in its discretion, that the
listing of the Option Shares on any securities exchange, or the registration or
qualification of the Option Shares under any federal or state law, or the
consent or approval of any regulatory body, shall be necessary or desirable as a
condition of, or in connection with, the granting of this Option or the purchase
or delivery of Option Shares, the Option may not be exercised, in whole or in
part, and the Option Shares may not be delivered, as the case may be, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee. The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.

 

  11. Reservation. The Company shall at all times prior to the expiration or
termination of the Option reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, the full number of
shares subject hereto from time to time.

 

  12. No Privileges. Employee shall not be entitled to any privileges of
ownership with respect to the Option Shares unless and until purchased and
delivered upon the exercise in whole or in part of the Option.

 

  13. Rights of Employee. In no event shall the granting of the Option or the
acceptance of this Agreement by Employee interfere with or limit in any way the
right of the Company to terminate Employee’s employment at any time with or
without cause, nor confer upon Employee any right to continue in Employment by
the Company for any period of time or to continue his or her present or any
other rate of compensation.

 

  14. Beneficiary Designation. Subject to Section 8, Employee may name, from
time to time, beneficiaries as provided in the Plan.

 

  15. Committee Resolution. The Committee shall have the right and discretion to
resolve all questions which may arise in connection with the Option and with its
exercise.

 

  16. Miscellaneous.

 

  a) This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons (or entity or
entities) who shall, upon the death of Employee, acquire any rights hereunder.

 

  b) The parties to this Agreement agree to execute such further instruments and
to take such further actions as may reasonably be required to carry out the
intent of this Agreement.

 

  c) Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given when personally delivered or five
(5) business days after deposit in the United States Post Office, by certified
mail with postage and fees prepaid, return receipt requested. Notices shall be
addressed, in the case of Employee, to the address set forth below his or her
signature on the signature page hereto and in the case of the Company, to it at
its principal executive office, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party.

 

-4-



--------------------------------------------------------------------------------

  d) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof.

 

  e) The corporate law of the State of Delaware shall govern all questions
concerning the relative rights of the Company and its shareowners. All other
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by the internal laws (and not the laws of conflicts)
of the State of Illinois.

 

  f) The captions used herein are for convenience of reference only and shall
not be considered in the interpretation of the provisions hereof.

 

17. Certain Definitions. As used herein, the following terms have the following
meanings:

 

  a) “Affiliate” means any corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company, including the subsidiaries of the Company and other entities controlled
by such subsidiaries.

 

  b) “Agreement” has the meaning set forth in the preamble hereof.

 

  c) “Cause” with respect to the termination of Employee’s Employment by the
Company, means one or more of the following: (i) Employee’s commission of a
felony or other crime involving moral turpitude or the commission of any other
act or omission involving dishonesty, disloyalty or fraud with respect to the
Company or any of its Affiliates or any of their customers or suppliers,
(ii) Employee’s reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
conduct causing the Company or any of its Affiliates public disgrace or
disrepute or economic harm, (iii) failure by Employee to perform duties as
reasonably directed by the Company officer or other employee to whom Employee
primarily reports (or, with respect to the Chief Executive Officer, the Board),
(iv) any willful act or omission aiding or abetting a competitor, supplier or
customer of the Company or any of its subsidiaries to the disadvantage or
detriment of the Company and its Affiliates, (v) breach of fiduciary duty, gross
negligence or willful misconduct with respect to the Company or any of its
Affiliates or (vi) if Employee is covered by an employment agreement with the
Company or an Affiliate, any breach of such agreement which is not cured to the
Company’s Chief Executive Officer (or, with respect to such Chief Executive
Officer, the Board) reasonable satisfaction within fifteen (15) days after
written notice thereof to Employee.

 

-5-



--------------------------------------------------------------------------------

  d) “Change in Control” means:

 

  i) the acquisition by any Person or Persons acting in concert, of beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (“Exchange Act”)), directly or indirectly, of more than fifty percent
(50%) of the outstanding stock of the Company (calculated as provided in
paragraph (d) of Rule 13d-3 under the Exchange Act in the case of rights to
acquire stock); or

 

  ii) the consummation of (A) any consolidation or merger of the Company, other
than a consolidation or merger of the Company in which holders of its stock
immediately prior to the consolidation or merger hold proportionately at least a
majority of the outstanding common stock of the continuing or surviving
corporation; or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company (“Transfer Transaction”), except where (1) the Company
owns all of the outstanding stock of the transferee entity or (2) the holders of
the Company’s common stock immediately prior to the Transfer Transaction own
proportionately at least a majority of the outstanding stock of the transferee
entity, immediately after the Transfer Transaction; or (C) any consolidation or
merger of the Company where, after the consolidation or merger, one Person owns
one hundred percent (100%) of the shares of stock of the Company (except where
the holders of the Company’s common stock immediately prior to such merger or
consolidation own proportionately at least a majority of the outstanding stock
of such Person immediately after such consolidation or merger).

 

  e) “Code” has the meaning set forth in Section 1 hereof.

 

  f) “Committee” means the Company’s Compensation, Organization and Corporate
Governance Committee or other committee authorized by the Company’s Board of
Directors to administer the Plan (or any successor plan thereto).

 

  g) “Common Stock” has the meaning set forth in Section 1 hereof.

 

  h) “Company” has the meaning set forth in the preamble hereof.

 

  i) “Disability” means a mental or physical illness that entitles Employee to
receive benefits under the long-term disability plan of the Company, or if there
is no such plan or Employee is not covered by such a plan or a mental or
physical illness that renders Employee totally and permanently incapable of
performing Employee’s duties for the Company, as determined by the Committee.
The determination of Disability for purposes of this Agreement shall not be
construed to be an admission of disability for any other purpose.

 

  j) “Employee” has the meaning set forth in the preamble hereof.

 

  k) “Employment by the Company” shall mean continuous employment by the Company
or an Affiliate. For purposes of determining whether Employee has been
continuously employed, any leave of absence for periods and purposes conforming
to the personnel policies of the Company and approved by the Committee shall not
be deemed to be an interruption of continuous service.

 

-6-



--------------------------------------------------------------------------------

  l) “Final Expiration Date” has the meaning set forth in Section 1 hereof

 

  m) “Grant Date” has the meaning set forth in the preamble hereof.

 

  n) “Option Price” has the meaning set forth in Section 1 hereof

 

  o) “Option Shares” has the meaning set forth in Section 1 hereof.

 

  p) “Person” has the meaning provided in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) except that such term shall not include: (i) the
Company or any of its subsidiaries; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates; (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

  q) “Plan” has the meaning set forth in the preamble hereof.

 

  r) “Retirement” means Employee’s voluntary termination of Employee’s
Employment by the Company after Employee has attained his or her full Social
Security retirement age (i.e., the age at which the Participant may receive
unreduced Social Security benefits), other than a termination by the Company or
an Affiliate for Cause.

 

  s) “Termination of Employment” means Employee ceasing to be in continuous
Employment by the Company for any reason whatsoever, including without
limitation, Employee’s death, Disability or discharge.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

MATERIAL SCIENCES CORPORATION By:     Name:   Title: Corporate Director, Human
Resources Employee By:    

Name:

 

 

-8-